REVISED ATTACHMENT 1 To Revised Schedule A of the Investment Management Agreement, dated April 27, 2001, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Trust (now Allianz Variable Insurance Products Trust). Fees payable to the Manager pursuant to Revised Schedule A to the Investment Management Agreement shall be calculated at the following annual rates until such time as this Attachment 1 is further revised. Fund Rate (Average Net Assets in Millions (M) for Funds with Breakpoints) First $200MThereafter AZL BlackRock Capital Appreciation Fund (1)0.70% 0.65% All Assets AZL Columbia Small Cap Value Fund 0.85% First $100M Next $400M Thereafter AZL Davis NY Venture Fund 0.75%0.70% 0.65% All Assets AZL Dreyfus Equity Growth Fund0.70% First $100M Next $400M Thereafter AZL Eaton Vance Large Cap Value Fund0.75%0.70% 0.65% First $200M Thereafter AZL Invesco International Equity Fund (1)0.80% 0.75% All Assets AZL JPMorgan U.S. Equity Fund0.75% First $100M Thereafter AZL MFS Investors Trust Fund 0.75% 0.70% AZL Morgan Stanley Mid Cap Growth Fund (2) 0.80% 0.75% ­All Assets AZL Morgan Stanley International Equity Fund (1)0.80% All Assets AZL NFJ International Value Fund (2) 0.80% All Assets AZL Schroder Emerging Markets Equity Fund (1)0.95% First $100M Next $100M Thereafter AZL Van Kampen Equity and Income Fund0.70% 0.675% 0.65% First $100M Thereafter AZL Van Kampen Growth and Income Fund0.675% 0.65% (1)Rate(s) effective through April 30, 2011. Effective May 1, 2011, the following annual rates shall be used: AZL BlackRock Capital Appreciation Fund0.70% on all assets AZL Invesco International Equity Fund0.85% on all assets AZL Morgan Stanley International Equity Fund0.85% on all assets AZL Schroder Emerging Markets Equity Fund1.08% on all assets (2)Rate(s) effective through April 30, 2011. Effective May 1, 2011, the Fund is deleted from this Attachment 1. Acknowledged: Allianz Variable Insurance Products TrustAllianz Investment Management LLC By:/s/ Brian MuenchBy:/s/ Brian Muench Name:Brian MuenchName: Brian Muench Title:Vice PresidentTitle:Vice President Updated: 11/3/2010
